Name: 2006/308/EC: Council Decision of 10 April 2006 appointing a German alternate member of the Committee of the Regions
 Type: Decision
 Subject Matter: personnel management and staff remuneration;  EU institutions and European civil service;  Europe
 Date Published: 2006-04-28; 2006-09-29

 28.4.2006 EN Official Journal of the European Union L 115/36 COUNCIL DECISION of 10 April 2006 appointing a German alternate member of the Committee of the Regions (2006/308/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 263 thereof, Having regard to the proposal from the German Government, Whereas: (1) On 24 January 2006 the Council adopted Decision 2006/116/EC appointing the members and alternate members of the Committee of the Regions for the period from 26 January 2006 to 25 January 2010 (1). (2) A seat as an alternate member of the Committee of the Regions has become vacant following the resignation of Mr Dieter DOMBROWSKI, HAS DECIDED AS FOLLOWS: Article 1 Ms Barbara RICHSTEIN, member of the Parliament of Brandenburg (Mitglied des Landtags von Brandenburg), is hereby appointed an alternate member of the Committee of the Regions in place of Mr Dieter DOMBROWSKI for the remainder of his term of office, which runs until 25 January 2010. Article 2 This Decision shall be published in the Official Journal of the European Union. It shall take effect on the date of its adoption. Done at Luxembourg, 10 April 2006. For the Council The President U. PLASSNIK (1) OJ L 56, 25.2.2006, p. 75.